El Juez Pbesidente SeñoR del Tobo,
emitió la opinión del tribunal.
Juan Javier Flores fué acusado y condenado como autor de un delito de falsa representación e impostura. No con-forme con la sentencia, apeló, señalando en su alegato cinco errores cometidos a su juicio por la corte, uno, al resolver que la acusación es suficiente, otro, al negarse a suspender la celebración del juicio y tres, con motivo de la práctica de la prueba.
Después de una consideración cuidadosa de todos los errores señalados, el tribunal entiende que debe revocarse la sentencia apelada. Sólo será necesario referirnos en esta opinión escrita al primero.
La acusación copiada a la letra, en lo pertinente, dice:
\ “El referido acusado Juan Flores Javier, en época anterior a la presentación de esta acusación, o sea allá por uno de los días del mes de septiembre del año 1922, en la jurisdicción de Aguada, P. R., que forma parte del Distrito Judicial de Aguadilla, P. R., allí y entonces, voluntaria e inteneionalmente y 'valiéndose de falsas y fraudulentas simulaciones, entregó a Manuel Rubio un papel el cual decía que podía entregar a Juan Flores Javier 20 fanegas de maní, y le dijo que era suscrito por Aniceto Ceide, a sabiendas que era falso y con intención fraudulenta, obteniendo de Manuel Rubio, 20 fanegas de maní, valoradas en la cantidad de ciento cuarenta dólares, de cuya cantidad se apropió usándola en su propio beneficio, defraudando de este modo a Manuel Rubio, en la suma de ciento cuarenta dó-lares. ’ ’
Y el apelante sostiene que no imputa debidamente el de-' lito de falsa representación e impostura porque no dice a quién pertenecen las veinte fanegas de maní a que en ella se alude, ni alega directamente quién fué el que las obtuvo de-Manuel Rubio, ni que Manuel Rubio al entregarlas lo M-*802'ciera actuando inducido por falsas representaciones que le hiciera el acusado.
El Fiscal de este Tribunal Supremo se limita en su ale-gato a pedir que la cuestión levantada no sea considerada por no haberse promovido, de acuerdo con la ley y la juris-prudencia, en el momento oportuno en la corte de distrito. Cita el fiscal el caso de El Pueblo v. Córdova, 9 D.P.R. 344, en el cual se estableció la siguiente doctrina: “Las excep-ciones contra la acusación deberán formularse ante la corte inferior, y no ante el Tribunal Supremo en apelación.”
La regla general está bien sentada en el caso citado. Repetidamente ha sido aplicada por. esta corte y el caso de El Pueblo v. París, 25 D.P.R. 111, contiene un estudio cui-dadoso sobre la materia. Pero existe la excepción que per-mite suscitar por vez primera en apelación las cuestiones jurisdiccionales y aquellas que se refieran a la falta de ele-mentos integrantes del delito. Y en la última de dichas ex-cepciones, está comprendido el error del apelante que estu-diamos.
El delito imputado, previsto y castigado en el artículo 470 del Código Penal, es como sigue:
“Toda persona que a sabiendas e intehcionalmente, valiéndose de falsas y fraudulentas simulaciones, defraudare dinero o bienes a otra persona, .... incurrirá en la pena señalada para el hurto de la cantidad de dinero o bienes así obtenida.”
¿Qué se defraudó aquí? ¿Efectos o dinero? ¿Era Ru-bio el dueño del maní? Si no lo era ¿en qué consistió la defraudación?
Una acusación formulada por un fiscal que es un experto en la ley, de. acuerdo con el rígido sistema que en nuestro país existe, no debe dejar lugar a esas dudas. Clara y pre-cisa, debe imputar un hecho completo constitutivo de un delito previamente establecido y penado por la ley.
Pero es más y es ello lo que en verdad constituye el error fundamental que lleva consigo la revocación de la sentencia. *803Bn la acusación se dice que se defraudó a Manuel Rubio, pero no se expresa que Rubio actuara inducido por las fal-sas representaciones, determinándolas, que le hiciera el acu-sado, como alega el apelante. Si bien se consigna que el acusado entregó a Rubio un papel firmado por Aniceto Ceide, nada se expresa que revele a Ceide como persona con auto-ridad para con Rubio.
En el caso de People v. Wasservogle, 77 Cal. 173 (19 Pac. 270), la Corte Suprema de California, dijo:
“Para que quede constituido el delito de obtener dinero me-diante falsas representaciones, cuatro cosas deben aparecer tanto de las alegaciones como de la prueba, a saber: debe existir la inten-ción de defraudar, el fraude en sí, las falsas representaciones usa-das para perpetrar el fraude, y tal perpetración debe haber sido he-cha por medio de las falsas' representaciones como causa que indujo a la persona dueña de los bienes a desprenderse de ellos.”
En el de People v. McKenna, 81 Cal. 158 (22 Pac. 488), la propia corte decidió que:
“Una acusación en que se alega que el acusado ilegal e inten-cionalmente y a sabiendas, mediante falsas y fraudulentas simula-ciones y representaciones, defraudó a otra persona de ciertos bie-nes muebles, sin expresar los hechos constitutivos del fraude ni en qué consistían las simulaciones y representaciones, no contiene he-chos suficientes para sostener una sentencia condenatoria y debe ser desestimada al presentarse una moción de sobreseimiento.”
Y en el de People v. Ward, 145 Cal. 736 (79 Pac. 448), insistiendo en su criterio, expresó:
“Los elementos del delito de obtener dinero mediante falsas re-presentaciones, que son necesarios para establecer el corpus delicti, son las falsas manifestaciones dirigidas al fin fraudulento y la en-trega de dinero bajo la fe de tales manifestaciones.”
La cuestión no es nueva en esta Corte Suprema. En el caso de El Pueblo v. Pórtela, 27 D.P.R, 261, quedó resuelto que:
“Una acusación imputando el delito de falsa representación en *804la que nó hay una exposición clara de los hechos constitutivos de la 'falsa simulación y en la cual no se alega que por efecto de las simulaciones del acusado la denunciante fué inducida a despren-derse y efectivamente se desprendió de dinero o bienes que pasaron a poder del acusado, es insuficiente.”

La sentencia apelada debe, pues, revocarse,y la causa de-volverse para ulteriores procedimientos que no sean inconsistentes con esta opinión.